Case: 19-14653 Doc:8_ Filed: 11/27/19 Page: 1 of 12

LOCAL FORM 2
PAY ADVICE COVER SHEET

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF OKLAHOMA

 

 

 

 

 

 

 

In re: )

Earl A. Sapp ; )

Debra J. Sapp ; ) Case No. 19-14653

} Chapter 7
Debtor... )
PAY ADVICE COVER SHEET
The following pay advice/income record information is filed on behalf of the debtors:

a Pay advices are attached as follows:
Emptoyer Beginning date Ending date
CENTRAL OKLAHOMA TRANS & PARKING 07/2019 14/2019
CHOCTAW-NICOMA PARK PUBLIC SCHOOLS 07/2019 09/2019
[3 The debtor certifies by his/her signature below that he/she has no pay records because:

Datedon November 27,2019.

isi Fart A. Sapp
Earl A. Sapp
(Debtor Signature)

isi Debra J. Sapp

Debra J. Sapp

(Joint Signature)

[; Pro se Debtor

iv. Represented by Counsel

isf Dekovan L. Bowler

(Attorney Signature)

Dekovan L. Bowler 15193
8333 S.E. 15th Street
Midwest City, OK 73110
Attorney for the Debtors
405-733-3000 Office

405-455-3558 Fax
dilbowler@hotmail.com

Software Copyright (c} 1996-2019 Best Case, LLG - wew.bestcase.com Best Case Bankruptcy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 19-14653 Doc:8_ Filed: 11/27/19 Page: 2 of 12
CENTRAL OKLA TRANS & PARKING Pay Group: COT-CENTRAL OK PARK AND TRANS Business Unit: COTPA
2000 $. MAY AVE Pay Begin Date: OTAYT/2019 Advice #: O0000000561 8938
OKLAHOMA CITY, OK 73108 Pay End Date: G7/20/2019 Advice Date: 07/26/2019
TAX DATA: Federal OK State
EARL A SAPP Employee 1D: 46982 Marital Status: Single Singic
12815 MARSHAL DR Department: §200240-Fleet Management ASlowances: 0 0
CHOCTAW, OK 73020 Location: Maintenance Mechanics Addl. Percent:
Job Title: Partsperson .
Pay Rate: $23.400000 Hourly Addi, Amount:
HOURS AND EARNINGS TAXES
Current YTD
Description Rate Hours Earnings Earnings | Description Current aD
Regular Pay 23.406000 40.00 936.00 25,308.30 | Fed Withholdag 307.93 8,341.62
Aanual Leave Bonus 23.400000 2.00 46.30 46.80 | Fed MED/EE 3441 754.02
Sick Leave Pay 23.400600 40.00 9346.00 936.00 } Fed OASBVEE 146.69 3,224.08
Overtime 35, 100000 18.72 657.08 24,636.68 | OK Withhoking 94.00 2,236.00
Shifi Diff- COTPA 1 0.00 960,02
OVT COTPA Shift Diff 1 G.00 863.00
Hotiday Pay 9.00 FEBS
Misc Pay In Dollars 0.00 666.00
Personal Days Pay 0.00 551.68
Retroactive Pay Regular 0.00 99.20
Retroactive Pay On Overtime 6.00 133.18
TOTAL: 100.72 2,575.88 54,939.76 | TOTAL: 582.73 14,555.72
BEFORE-TAX DEDUCTIONS AFTER-TAX DEDUCTIONS EMPLOYER PALD BENEFITS
Description Current ¥TD | Description Current XED | Description Current ¥TD
Blue Care Dental Before Tax 25.07 350.9% | Long Term Disability-After Tax 13.70 191.80 | Blue Care Dental Before Tax 8.00 112.00
HMO - BTax 136.66 1,913.24 | COTPA Amalg Transit Union 37.25 §21.50 | HMO - BTax 774.40 10,845.60
Vision Cate - BTax 6.49 90.86 | COTPA Voluntary Tenn Life AD&D 8100 1,336.50 | COTPA Pension 120.10 1,861.50
COTPA Heaith Care FSA. 41.66 583.35 | Individual Term Life Insurance 41.00 574.00 | HMO Administrative Fee - City 15.63 ATS
COTPA Pension Represented EE 97.04 1,455.60 | Texas Life Permanent Insurance 65.25 913.50 | FSA Administrative Fees 8.00 5.81
COTPA Short Term Disability 0.00 294,28
COTPA Life Insurance 0.00 27.72
Employee Assistance Program 0.068 13.38
TOTAL: 306.92 4,394.43 | TOTAL: 238.26 3,537.36 | *TAXABLE
TOTAL GROSS FED FAXABLE GROSS FOTAL TAXES TOTAL DEDUCTIONS NET PAY
Current 2,575.88 2,268.55 582.73 545.52 1,448.03
YID 54,939.74 50,545.71 14,555.72 7,931.33 32,452.69
LEAVE BALANCE NET PAY DISTRIBUTION :
Type Earned Balance Account Type Account Number Deposit Amount
CAL 0.00 14,08 Advice 700000000561 85988 Savings “S5687613 60.00
cPD 0.00 6.00 Checking 806153897 1,388.03
CSB 0.90 0.08
CSC 3.08 418.98
cus 0.00 0.00
CVA 0.00 0.00
MIL. 0.0 0.00 TOTAL: 1,448.03

 

 

 

 

 

MESSAGE:

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 19-14653 Doc:8 Filed: 11/27/19 Page: 3 of 12
CENFRAL OKLA TRANS & PARKING Pay Group: COT-CENTRAL OK PARK AND TRANS Business Unit: COTPA
2000S. MAY AVE Pay Begin Date: O7/2 1/2019 Advice #: 000000005619249
OKLAHOMA CITY, OK 73168 Pay End Date: 08/03/2019 Advice Date: 08/9/2019
TAX DATA: Federal OK State
EARL A SAPP Employee ID: 46982 Maritat Status: Single Single
12815 MARSHAL DR Department: §200240-Fleet Management ANowances: G o
CHOCTAW, OK 73920 Location: Maintenance Mechanics Adal. Percent:
Job Title: Partsperson .
Pay Rate: $23.400000 Hourty Addi. Amount:
HOURS AND EARNINGS ‘TAXES
Current YIB
Description Rate Hours Earnings Earnings | Description Current YTD
Regular Pay 23400000 65.25 1,526.85 26,835.15 | Fed Withholdrg 179.90 8,594.00
Annual Leave Bonus 23.400006 12.00 280.80 327.60 | Fed MED/EE 25.88 TAL.68
Sick Leave Pay 23.400000 8.00 {87.20 1,123.20 | Fed OASDUEE 110.67 3,385.12
Shift Di-COTPA 1 0.00 960,02 7 OK Withholdng 65.08 2,322.00
OVT COTPA Shift Diff 1 0.00 863.00
Holiday Pay 0.00 738.88
Incentive Pay Dollars 0.00 812.37
Mise Pay In Dollars 0.00 666.00
Overtime 0.00 94,636.68
Personal Days Pay 0.00 551.68
Retroactive Pay -Regular 0.00 99.20
Retroactive Pay Gn Overtime 6.00 133.18
TOTAL: 85.25 1,994.85 57,746.96 | TOFAL: 381.45 15,092.80
BEFORE-TAX DEDUCTIONS AFTER-TAX DEDUCTIONS EMPLOYER PAID BENEFITS
Blue Care Dental Before Tax 23.07 376,05 | Long Term Disability-After Tax 13.70 205.50 } Blue Care Denial Before Tax 8.00 720.00
HMO - BTax 136.66 7,949.90 | COTPA Amalg Transit Union 37.25 $58.75 | HMO - BTax 77440 31,616.00
Vision Care ~ BTax 649 9735 | COTPA Voluntary Term Life AD&D 81.00 1,417.50 | Employee Assistance Program 1.84 13.22
COTPA Heaith Care FSA 4L.67 625.02 | Individual Term Life Insurance 41.00 615.00 | COTPA Life Insurance 3.96 31.68
COTPA Pension Represented EE 97.04 1,552.64 | Texas Life Permanent Insurance 65.25 978.75 | COTPA Short Term Disability 42.04 336.32
COTPA Pension 120.10 1,921.60
FSA Adminiswative Fees 6.83 6.64
HMO Administrative Fee - City £5.63 63.45
TOTAL: 306,93 4,700,096 | TOTAL: 238.20 3,775.50 | *TAXABLE
TOTAL GROSS FED TAXABLE GROSS TOTAL TAXES TOTAL DEDUCTIONS NET PAY
Current 1,994.85 1,687.92 38145 545.13 1,068.27
YTD 57,746.96 53,046.00 15,092.80 8,476.46 34,177.70
LEAVE BALANCE NET PAY DISTRIBUTION
Type Eamed Balance Account Type Account Number D unt
CAL 0.00 2.00 Advice 40000000056 19249 Savings 5687613 60.60
crp 6.00 0.00 Checking 806153897 1,008.27
CSE 0.00 0.96
csc 3.08 41447
cus 9.00 6.60
CVA 9.00 0.08
MiL 0.00 0.00 TOTAL: 4,068.27

 

 

 

 

 

MESSAGE:

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 19-14653 Doc:8_ Filed: 11/27/19 Page: 4 of 12
CENTRAL OKLA TRANS & PARKING Pay Group: COT-CENTRAE OK PARK AND TRANS Business Unit: COTPA
2000 8. MAY AVE Pay Begin Date: 08/04/2019 Advice # 066000005619489
OKLAHOMA CITY, OK 73108 Pay End Date: 08/17/2019 Advice Date: 08/23/2015
TAX DATA: Federal OK Siate
EARL A SAPP Employee ID: 46982 Marital Status: Single Single
12815 MARSHAL DR Department: 5200240-Fleet Management Allowances: a 0
CHOCTAW, OK. 73020 Location: Maintenance Mechanics Addi. Percent:
Job Tide: Partsperson Addi. Amount:
Pay Rate: $23.400800 Hourly . .
HOURS AND EARNINGS TAXES
Current YTD
Regular Pay 2340000 T4135 1,735.12 28,570.26 | Fed Withholdng 253.36 8,847.36
Sick Leave Pay 23.400000 8.00 187.20 1,310.40 | Fed MED/BE 30.72 822.40
Overtime 35.100000 1.58 406.46 25,043.14 | Fed OASDVEE 131.37 3,516.49
Annual Leave Bonus 0.00 327.60 | OK Wiihhoidng 82.00 2,404.00
Shift Diff- COTPA 1 0.00 960.82
OVT COTPA Shift Diff } 0.00 863.00
Holiday Pay 0.00 738.88
incentive Pay Dollars 6.00 812.37
Mise Pay In Doltars 9.00 666.00
Personal Days Pay 0.00 551.68
Retroactive Pay -Regular 0,00 99.20
Retroactive Pay On Overtime : 6.50 133.18
TOTAL: 53.73 2,328.77 60,875.73 | TOTAL: 497.45 15,590.25
BEFORE-TAX DEDUCTIONS AFTER-TAX DEDUCTIONS EMPLOYER PAID BENEFITS
Biue Care Dental Before Tax 25.07 401.12 | Long Term Disabitity-After Tax 13.70 219.2% | Blue Care Dental Before Tax 8.00 128.00
HMO - BTax 136.66 2,186.56 | COTPA Amatg Transit Union 37.25 596.06 | HMO -BTax 774.40 12,390.40
Vision Care - BTax 6.49 103.84 | COTPA Voluntary Term Life AD&D £1.00 1,498.50 | COTPA Pension 120.10 2,041.70
COTPA Health Care FSA AL.66 666.68 | Individual Term Life Insurance 41.60 656.00 | HMO Administrative Fee - City 15.63 79.08
COTPA Pension Represented EE 97.04 1,649.68 | Texas Life Permanent Insurance 65.25 1,044.00 | FSA Administrative Fees 0.00 6.64
COTPA Short Term Disability G00 336.32
COTPA Life Insurance 00 31.68
Employee Assistance Program 6.00 13.22
TOTAL: 306.92 $007.88 | TOTAL: 738.20 4,013.70 | *TAXABLE
TOTAL GROSS FED TAXABLE GROSS TOTAL TAXES TOTAL DEDUCTIONS NET PAY
Current 2,328.77 2,021.85 497.45 545.12 4,286.20
¥YID 60,075.73 45,067.85 15,590,235 9,021.58 35,463.90
LEAVE BALANCE NET PAY DISTRIBUTION
Type Earned Balance Account Type Account Number Deposit Amount
CAL 0.00 2.00 Advice #000000005619489 Savings 5687613 60.00
CPD 9.00 6.00 Checking 806153897 3,226.20
CSB &.00 0.00
csc 3.08 409.15
cus 0.00 0.90
CVA 6.00 0.00 :
MIL 6.00 0.0 TOTAL: 1,286.20

 

 

 

 

 

MESSAGE:

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 19-14653 Doc: ilad:
oc:8 Filed: 11/27/19 Page: 5 of 12
CENTRAL OKLA TRANS & PARKING Pay Group: COT-CENTRAL OK PARK AND TRANS ‘Business Unit: COTPA
2000S. MAY AVE Pay Begin Daie: OB/L 82019 Advice #: 0000805619727
OKLAHOMA CITY, OK 73308 Pay End Date: 03/3 1/2019 Advice Date: 09/06/2019
Ls TAX DATA: Federal OK State
EARL A SAPP Employee ID: 46982 Marital Status: Single Single
12815 MARSHAL DR Department: $200240-Fleet Management AHowances: 0 0
CHOCTAW, OK 73020 Location: Maintenance Mechanics Addl. Percent:
Job Title: Parisperson. .
Pay Rate: $23.400000 Hourly Addi. Amount:
[_ HOURS AND EARNINGS TAXES |
Current YTD
Degeription Rate Earnings Earniags Description Current YTD
Regular Pay 23,400000 80.00 1,872.20 30,442.26 | Fed Withholdng 721.55 9,068.91
Sick Leave Pay 23480000 8.00 187.20 1,497.60 | Fed MED/ER 28.63 851.03
Overtime 35.106000 3.56 124,95 25,168.09 | Fed OASDIVEE 122.4 3,638.89
Annual Leave Bonus o.08 477.60 | OK Withholdng 74.00 2,478.08
shift Diff- COTPA 1 0.00 960.02
OVT COTPA Shift Diff 1 0.00 863.00
Hotiday Pay 0.90 738.88
Tacentive Pay Dollars 0.00 812.37
Misc Pay In Dollars 0.00 666.00
Personal Days Pay 6.00 551.68
Retroactive Pay -Regutar 6.00 99.20
Retroactive Pay On Overlime 0.00 133,18
FOTAL: 91,56 2,184.15 62,259.88 | TOTAL: 446.58 16,036.83
L BEFORE-TAX DEDUCTIONS. AFTER-TAX DEDUCTIONS EMPLOYER PAID BENEFITS L
Description Current yin iption Current ¥ID | Descripti Current YTD
Blue Care Dental Before Tax 25.07 476.19 | Long Term Disability-After fax 13.70 232.90 | Blue Care Dental Before Tax 8.00 $36.00
HMO - BTax 136.66 2,323.22 | COTPA Amalg Transit Union 37.25 633.25 | HMO - BTax T7449 13,164.80
Vision Care - Bax 6.49 110.33 } COTPA Voluntary Term Life AD&D 31.60 1,579.50 | Employee Assistance Program 4.84 15.06
COTPA Health Care FSA 41.67 308.35 | Individual Term Life insurance 41.00 697.00 | COTPA Life Insurance 3.96 35.64
COTPA Pension Represented EE 97.04 1,746.72 | Texas Lite Permanent Insurance 65.25 1,109.25 | COTPA Short Term Disability 42.04 378,36
COTPA Pension 120.10 2,161.80
ESA Administrative Fees 0.83 TAT
HMO Administrative Fee - City 15.43 94.71
TOTAL: 306.93 5,314.81 | TOTAL: 738.20 4,251.50 | *TAXABLE
TOTAL GROSS FED TAXABLE GROSS TOTAL TAXES TOTAL DEDUCTIONS NET PAY
Curtent 2,484.45 1,877.22 44658 545.13 1,192.44
YID 62,259.88 56,945.07 16,036.83 9,566.71 36,656.34
LEAVE BALANCE | NET PAY DISTRIBUTION
a Balance Account Type Account Number Bepasit Amount
6.00 2.00 Advice HIODG0000S619727 Savings 5687613 60,00
0.00 0.00 Checking 806153897 1,132.44
6.08 0.00
3.08 404,23
9.00 0.06
0.06 0.00
0.00 4.00 1,192.44

 

 

 

 

 

 

 

 

 

MESSAGE:
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 19-14653 Doc:8_ Filed: 11/27/19 Page: 6 of 12
CENTRAL OKLA TRANS & PARKING Pay Group: COT-CENTRAL OK PARK AND TRANS Business Unit: COTPA
2000 5. MAY AVE Pay Begin Date: 09/01/2019 Advice #: 00085619979
OKLAHOMA CITY, GK 73108 Pay End Date: O9fL4/2019 Advice Date: 09/20/2019
TAX DATA; Federal OK State
EARL A SAPP Employee 1D: 46982 Marital Status: Single Single
12815 MARSHAL DR Department: 5200240-Fleet Managernent Allowances: a a
CHOCTAW, OK 73020 Location: Maintenance Mechanics Addl, Percent:
Job Title: Partsperson Addl. Amount: .
Pay Rate: $23.400000 Hourly . .
HOURS AND EARNINGS TAXES
Current YTD
Description Rate Earnings Earnings | Beseription Current YTD
Regular Pay 23.400000 72.00 1,684.80 32,127.06 | Fed Withhoking 181.83 9,250.74
Holiday Pay 23.400006 8.00 187.20 187.20 | Fed MED/EE 26.01 877.04
Overtime 35.100090 3.95 134.62 25,299.71 | Fed OASDVEE 114.21 3,750.10
Annual Leave Bonus 0.00 327.60 | OK Withholdng 65.00 2,543.00
Shift Diff- COTPA 1 0.00 960.02
OVT COTPA Shift Diff 1 6.80 863,00
Holiday Pay 0.00 738.88
Incentive Pay Dollars 0.00 812.37
Mise Pay In Doilass 0,00 666.00
Personal Days Pay 0.00 551.68
Retroactive Pay -Reguiar 0.00 99.20
Retroactive Pay On Overtime 0.00 133.18
Sick Leave Pay 0.00 497.60
TOTAL: 83.75 2,603.62 64,263.50 | TOTAL: 384.05 16,420.88
BEFORE-TAX DEDUCTIONS AFTER-TAX DEDUCTIONS EMPLOYER PAID BENEFITS
Blue Care Dental Before Tax 25.07 451.26 | Long Term Disability-After Tax 13.70 246,60 | Blue Care Dental Before Tax 8.00 * 344.00
HMO - BTax 136.66 2,459.88 | COTPA Amal Transit Union 37.25 670.50 | HMO - BTax 774.40 13,939.20
Vision Care - BTax 6.49 116.82 | COTPA Voluntary Term Life AD&D 81.00 1,660.50 | COTPA Pension 120.10 2,281.90
COTPA Health Care FSA 41.66 750.01 ] Individual Term Life Insurance 41.00 738.00 | HMO Administrative Fee - City 15.63 116.34
COTPA Pension Represented BE o7 O44 1,843.76 | Texas Life Permanent Insurance 65.25 1,174.59 | FSA Administrative Fees 0.00 74?
COTPA Short Term Disability 0.00 378.36
COTPA Life Insurance 0.08 35.64
Employee Assistance Program 0.00 15.06
TOTAL: 306.92 §,621.73_| TOTAL: 238.20 4,490.10 | *TAXABLE
TOTAL GROSS FED TAXABLE GROSS TOTAL TAXES TOTAL DEDUCTIONS NET PAY
Current 2,803.62 1,696.79 384,05 $45.12 1,074.45
¥TD 64,253.50 58,641.77 16,420.88 10,111.83 37,730.79
LEAVE BALANCE NET PAY DISTRIBUTION
Type Earned Balance Account Type, Account Number : B ount
CAL 0.00 7.00 Advice #000000005619979 Savings 5687613 60,00
cPa 0.00 0.08 Checking 806153897 10445
csp 2.80 0.00
csc 3.88 407.32
cus 0.00 9.00
CVA 0.00 0.00
MIL 0.00 0.00 TOTAL: 1,074.45

 

 

 

 

MESSAGE:

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 19-14653 Doc:8_ Filed: 11/27/19 Page: 7 of 12
CENTRAL OKLA TRANS & PARKING Pay Group: COT-CENTRAL OK PARK AND TRANS Business Unit: COTPA
20005. MAY AVE Pay Begin Date: 00/15/2019 Advice #: GO0GING805620275
OKLAHOMA CITY, OK 73108 Pay End Date: 09/28/2019 Advice Date: 70/04/2019
TAX BATA: Federal O# State
EARL A SAPP Employee ID: 46982 Marital Status: Single Singic
{9855 MARSHAL DR Department: §200240-Fleet Management Allowances? 0 G
CHOCTAW, OK 73020 |.ocation: Maintenance Mechanics Addl. Percent:
Job Title: Partsperson .
Pay Rate: $23.400008 Hourly Addl, Amount:
HOURS AND EARNINGS TAXES
Current yTD
Description Rate Hours Earnings Eaveings | Description Current ¥TD
Regular Pay 23.406000 80.08 1,872.23 93,999.29 | Fed Withhaldng 185.36 9,436.10
Overtime 35.100000 4,20 147.42 25,447.13 | Fed MEDIEE 26.24 903.28
Annual Leave Bonus 2.00 327.60 | Fed OASDI/EE W224 3,862.3}
Shift Diff- COTPA f 0.00 960.02 | OK Withholdng, 66.00 2,609.00
OVT COTPA Shift Diff J 0.00 863.06
Holiday Pay 0.00 T3888
Holiday Pay 6.00 187.20
Incentive Pay Dollars 0.00 812.37
Misc Pay In Dollars 0,06 666,00
Personal Days Pay 6.00 551.68
Retroactive Pay -Regular 0,00 99.20
Retroactive Pay On Overtime 0.00 133.18
| Sick Leave Pay 0.00 $497.60
TOTAL: e421 2,019.65 66,283.15 | TOTAL: 389.81 16,310.09 |
BEFORE-TAX DEDUCTIONS AFTER-TAX DEDUCTIONS EMPLOYER PAID BENEFITS
Description Current XTD | Description Current XID | Description Current XID
Blue Care Dental Befote Tax 2507 476.33 | Long Term Disability-After Tax 13.70 260.30 | Blue Care Dental Before Tax 8.00 152.00
HMO - BYax 136.66 2,596.54 | COTPA Amalg Transit Unien 37.25 907.75 | HMO - BTax THAAD 14,713.60
Vision Care - BTax 6.49 123.3) | COTPA Voluntary Tenn Life AD&D 81.00 1,741.56 | Employee Assistance Program 1.84 16.90
COTPA Health Care FSA 41.67 791.6% | Individual Term Life Insurance 41.00 779.00 | COTPA Life Insurance 3.96 39.60
COTPA Pension Represented EE 97.04 1,940.80 | Texas Life Permanent Tasurance 65.25 1,239.75 | COTPA Short Tenn Disability 42.04 420,40
COTPA Pension 120.16 2,402.00
FSA Administrative Fees 0.83 8.30
HMO Administrative Fee - City 15.63 125.97
TOTAL: 36.93 5,928.66 | TOTAL: 238.20 4,728.30 | *TAXABLE
TOTAL GROSS FED TAXABLE GROSS TOTAL TAXES TOTAL DEDUCTIONS NET PAY
Current 2,019.65 1,712.72 389.8) 545.13 1,084.71
¥TB 66,283.15 60,354.49 16,810.69 10,656.96 38,815.50
LEAVE BALANCE NET PAY DISTRIBUTION
Type Earned Balance Account Type Account Number Bepasit Amennt
CAL 0.00 2.00 Advice #060000005620225 Savings 5687613 60.00
ceo 74.08 24.00 Checking 806153897 1,024.71
CSB 0,08 0.00
csc 3.08 410.48
cus 6.00 6.00
CVA 80.00 86.00
MIL 0.00 6.00 TOTAL: 1,084.71

 

 

 

 

 

 

MESSAGE:
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 19-14653 Doc:8_ Filed: 11/27/19 Page: 8 of 12
CENTRAL OKLA TRANS & PARKING Pay Group: COT-CENTRAL OK PARK AND TRANS Business Unit: COTPA
2000 8. MAY AVE Pay Begin Date: 09/29/2019 Advice #: 000000005620477
OKLAHOMA CITY, OK 73108 Pay End Date: 1012/2029 Advice Date: TO H/2019
TAX DATA: Federat OK State
EARL A SAPP Employee ID: 46982 Marita! Status: Single Single
12815 MARSHAL DR Department: §200240-Fleet Management Allowances: 0 0
CHOCTAW, OK 73020 Location: Maintenance Mechanics Addl. Percent:
Job Title: Partsperson 7
Pay Rate: $23. 400006 Hourly Addl. Amount.
HOURS AND EARNINGS TAXES
Current YTD
Regular Pay 23.400060 80,02 1872.47 35,871.76 | Fed Withholdng 179.77 9,015.87
Overtime 35.100000 3.47 121.80 25,568.93 | Fed MED/EE 25.88 929.16
Annual Leave Bonus 0.00 327.60 | Fed OASDI/EE 110.63 3,972.94
Shift Diff- COTPA 1 0.00 960.02 | OK Withholding 65.00 2,674.00
OVT COTPA Shift Diff 1 2.00 853.00
Holiday Pay 6.00 738.88
Holiday Pay 0.00 187.20
Incentive Pay Dollars 0.00 $12.37
Mise Pay In Dollars 0.00 666,00
Personal Days Pay 0.00 331.68
Retroactive Pay -Regular 0.06 99.20
Retroactive Pay On Overtime 0.00 133.18
Sick Leave Pay 2.00 | 497.60
TOTAL: 83.49 £,994,27 68,277.42 | TOTAL: 381.28 17,191.97
BEFORE-TAX DEDUCTIONS AFFER-TAX DEDUCTIONS EMPLOYER PAID BENEFITS
uy i ¥ED | Description Current AEE | Description Current YrD
Blue Care Dental Before Tax 25.07 501.40 | Long Term Disability-A fter Tax 13.70 274.00 ; Blue Care Dental Before Tax 8.00 160.60
HMO - 8Tax 136.66 2,733.20 | COTPA Amale Transit Union 37.25 745.00 | HMO - BTax TIA A0 15,488.00
Vision Care - BT'ax §.49 129.80 | COTPA Voluntary Term Life AD&D 81.00 1,822.50 | COTPA Pension 120.10 2,522.10
COTPA Health Care FSA 41.66 833.34 | Individual Term Life Insurance 41.00 820.00 | HMO Administrative Fee - City 15.63 141.60
COTPA Pension Represented EE 97.04 2,037.84 | Texas Life Permanent Insurance 65.25 1,365.00 | FSA Administrative Pees 0.00 8.30
COTPA Short Term Disability 0.00 420.40
COTPA Life Insyrance 0.00 39.60
Enaployee Assistance Program 0.06 16.90
TOTAL: 306.92 6,235,58 | TOTAL: 238.20 4,906.50 | ‘TAXABLE
TOTAL GROSS FED TAXABLE GROSS TOTAL TAXES TOTAL DEDUCTIONS NET PAY
Curent 1,994.27 1,087.35 381.28 545.12 1,067.87
¥TD 68,277.42 62,041.84 17,193.97 11,202.08 39,883.37
LEAVE BALANCE NET PAY DISTRIBUTION
Type Earned Balance Account Type Agcount Number Deposit Amount
CAL 0.00 200 Advice #000000005620477 Savings 5687613 60.00
CPD 0.00 24.00 Checking $06 153897 1,007.87
CSB 0.06 0.00
cse 308 413.48
CUS 0.00 0.00
CVA 0.00 80.00 7
MIL oog ooo TOTAL: 1,067.87

 

 

 

 

MESSAGE:

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 19-14653 Doc:8_ Filed: 11/27/19 Page: 9 of 12
CENTRAL OKLA TRANS & PARKING Pay Group: COT-CENTRAL OK PARK AND TRANS Business Unit: COTPA
2000 5. MAY AVE Pay Begin Date: 10/13/2019 Advice #: 980000005620731
OKLAHOMA CITY, OK 74108 Pay End Date: 10/26/2019 Advice Date: 1012019
FAX DATA: Federal OK State
EARL A SAPP Employee ID: 46982 Marital Status: Single Single
12815 MARSHAL DR Department: 5200240-Fleet Management Allowances: t 9
CHOCTAW, OK 73020 Location: Maintenance Mechanics Addl. Pereent:
Job Title: Partsperson .
Pay Rate: $23.400000 Hourly Addl. Amount:
HOURS AND EARNINGS TAXES
Current YTD
Description Rate Hours Earnings Earnings | Description Current YTD
Regular Pay 23.460000 #0.00 1,872.00 37,743.76 | Fed Withboldng 247.08 9,862.95
Overtime 5.180000 12.20 428.22 25,907.15 | Fed MED/EE 30.31 959.47
Amal Leave Borns 0.00 327.60 } Fed OASDI/EE 129.60 4,102.54
Shift Diff- COTPA } 0.00 960.02 | OK Withholdng 80.00 2,754.00
OVT COTPA Shitt Dall 1 0.00 863.00
Holiday Pay 0.00 738.88
Holiday Pay 0.00 187.20
Incentive Pay Dollars 0.00 812.37
Mise Pay In Dollars 0.06 666.00
Personal Days Pay 0.00 551.68
Retroactive Pay -Regular 6.00 $9.20
Rettoactive Pay On Overtime 0.00 133.18
Sick Leave Pay 0.00 1,497.40
TOTAL: 92.20 2,306.22 70,577.64 | TOTAL: 486.99 17,678.96
BEFORE-FAX DEDUCTIONS AFTER-TAX DEDUCTIONS EMPLOYER PAID BENEFITS
inti XID | Description Current XTD | Description Current YTD
Blue Care Dental Before Tax 25.07 326.47 | Long Term Disability-A fter Tax 13,70 287.70 | Blue Care Dental Before Tax 8.00 168.00
HMO - BTax 136.66 2,869.86 | COTPA Amale Transit Unien 37.28 782.25 | HMO - BTax T7440 16,262.40
Vision Care - BTax 649 136.29 | COTPA Voluntary Term Life AD&D 81.00 1,903.50 | Employee Assistance Program L.84 18.74
COTPA Health Care FSA 41.67 875.01 | Individual Term Life Insurance 41.00 861.00 | COTPA Life Insurance 3,96 43.56
COTPA Pension Represented EE 97.04 2,134.88 | Texas Life Permanent Insurance 65.25 1,370.25 4 COTPA Short Term Disability 42.04 462.44
COTPA Pension 120.10 2,642.20
FSA Administrative Fees 83 GAS
HMO Administrative Fee - City 15.63 157.23
TOTAL: 306.93 6,542.51] |] TOTAL: 238.20 5,204.70 | *FAXABLE
TOTAL GROSS FED TAXABLE GROSS TOTAL TAXES TOTAL DEDUCTIONS NET PAY
Current 2,300.22 1,993.29 486.99 545.13 1268.16
YTD 70,577.64 64,035.13 17,678.96 11,747.21 41,151.47
LEAVE BALANCE NET PAY DISTRIBUTION
Type Earned Balance Agcount Type Account Number Deposit Amount
CAL 0.00 2.00 Advice #00000000562073 1 Savings 5687613 60.00
CPD 8.60 24.00 Checking 806153897 1,208.10
CSB 8.00 0.00
csc 3.08 416.57
cus 0.00 0.00
CVA 0,00 80.0C
MIL. ood 0.00 TOTAL: 1,268.10

 

 

 

 

MESSAGE:

 
Case: 19-14653 Doc:8_ Filed: 11/27/19 Page: 10 of 12

Empioyee Portal - 2020

 

 

 

 

 

dsanp
Resources
f Name
SAPP, DEBRA
ey 3 Employee No State ID
Fike. ¢ 2234 0
My Info Pay Info Leave Balances

Pay Period 2019 91-22

Quick Glance

Salary Calculation $7,502.16 / 12 + $10.04 * 2.5000

 

 

 

 

 

Net $590.53
of 7 Pdf
CHOCTAW-NICOMA PARK PUBLIC SCHOOLS
12880 N.E. 10TH STREET
CHOCTAW, OK 73020
Advice of Direct Deposit
Fund Fiscal Year Payment Date Payment No. Depc
20 9/25/2019 84

CHILD NUTRITION

 

Payee: DEBRA SAPP

12815 MARSHALL ST
CHOCTAW OK 73020

 

Non-Negotiable

 

 

2231 DEBRA SAPP Location: 003 MSts: M Exem: 1 P.O.: 50012 Date: 09/25/2019 An

Gross Pay Federal WH State WH FICA Vol Deducts Net Pay Fringe

Current: $650.28 $10.00 §0.00 $49.75 $0.00 $590.53 $48.95

Contract YTB: $650.28 §10.06 $0.00 $49.75 $48.95
Calendar YTD: $4,868.93 590,00 $0.00 5372.48

* Taxable Wages = Gross Pay less all pre-tax Voluntary Deductions

Gross Salary Calculation for Pay Period: 19091

Salary:57,502.16 / 12 + $16.04 * 2.5000
Case: 19-14653 Doc:8_ Filed: 11/27/19 Page: 11 of 12

Name

SAPP, DEBRA

Employee No State ID
" 2231 0

 

 

 

My Info Pay Into taave Balances

 

 

Pay Period -201981-11

Salary Calculation $1,564.82 / 3
Net $471.70

1 Pdf

CHOCTAW-NICOMA PARK PUBLIC SCHOOLS
12880 N.E. 10TH STREET

CHOCTAW, OK 73020

 

 

 

Advice of Direct Deposit

 

 

Fund Fiscal Year Payment Date Payment No. Depc
19 8/23/2019 102393

GENERAL FUND

 

Payee: DEBRA SAPP
12815 MARSHALL ST

 

Non-Negotiable

 

 

CHOCTAW OK 73020
22314 DEBRA SAPP Location: 003 MSts: M Exem: 1 PO.: 50821 Date: 08/23/2019 An
Gross Pay Federal WH State WH FICA Vol Deducts Net Pay Fringe
Current: $521.60 $19.00 $0.00 §39.90 $0.00 $471.70 $39.26
Contract YTD: $1,569.60 $30.00 50.00 $120.07 $118.14
Calendar YTD: $4,218.65 $80.00 50.00 $322.73

* Taxable Wages = Gross Pay less all pre-tax Voluntary Deductions

Gross Salary Calculation for Pay Period: 19081
Salary:51,564,.82 / 3
Case: 19-14653 Doc:8_ Filed: 11/27/19 Page: 12 of 12

Paueae

Name

SAPP, DEBRA

Employee No State iD
© 2231 9

 

 

 

My Info Pay Info Leave Balances

 

 

Pay Period 201971-11
Quick Glance
Salary Calculation $1,564.82 / 3
Nei $471.71

of 4 Pdf

CHOCTAW-NICOMA PARK PUBLIC SCHOOLS
12880 N.E. 10TH STREET

CHOCTAW, OK 73020

 

 

 

Advice of Direct Deposit

 

 

 

 

 

 

 

Fund Fiscal Year Payment Date Payment No. Depc
GENERAL FUND 19 7/25/2019 9657
Payee: DEBRA SAPP
12815 MARSHALL ST Non-Negotia ble
CHOCTAW OK 73020
2231 DEBRA SAPP Location: 003 MSits: M Exem: 1 P.O.: 50821 Date: 07/25/2019 An
Gross Pay Federal WH State WH FICA Vol Deducts Net Pay Fringe
Current: $521.61 $10.00 $0.00 $39.90 §0.00 $471.71 $39.26
Contract YTD: $1,048.00 $20.00 $0.00 580.17 $78.88
Calendar YTD: $3,697.05 $70.00 $0.00 $282.83

* Taxable Wages = Gross Pay less ail pre-tax Voluntary Deductions

Gross Salary Calculation for Pay Period: 19071
Salary:51,564.82 / 3
